Title: From George Washington to Frederick Frelinghuysen, 7 November 1783
From: Washington, George
To: Frelinghuysen, Frederick


                  
                     Gentlemen
                      7th Novr 1783
                  
                  I thank you for the polite attention you pay to me in your address and for the affectionate anxiety you Express for my happiness.
                  With a heart deeply impressed by the happy issue of a long and painfull contest I most cordially participate with you in the general Joy and Earnestly join my wishes with yours for the future properity and happiness of our Country.
                  The repeated proofs of unabated valour and perserverance which I have been witness to in the Officers and Militia of the County of Somerset demand from me the acknowledgements which, for the last time, I have now the honor of making you,and as your Zeal in the field and in the service of your Country cannot fail to Endear you to your fellow Citizens It is with much pleasure that in taking my final leave of you I can with the purest sincerity add this last testimony in your favor.
                  I now bid you Gentlemen a long farewell in the fullest confidence that Men can who have so bravely defended their Country—will likewise in their peaceable Retirements contribute their best endeavours to confirm and perpetuate that happy Union of the States and its Citizens which under Providence has so visibly been the means of our deliverance and Independance.
                  
               